Per Curiam.

Upon review of the record, we concur in the board’s findings of misconduct and its recommendation. Respondent is therefore suspended from the practice of law in Ohio for one year, but six months of the sanction period are suspended on the condition that no disciplinary complaints against respondent are *6certified to the board by a probable cause panel during the one-year period. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Cook, J., dissents.